Citation Nr: 1629215	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had service from January 1980 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2013, the Board remanded the instant claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current hypertension had its onset during his service.  In the alternative, he alleges that it manifested to a compensable degree within one year of his discharge from service in June 2004.  A December 2013 VA examiner opined that it was not likely that the Veteran's hypertension had its clinical onset in service or was otherwise related to active duty or manifested to a compensable degree within one year of service discharge.  The examiner reasoned that the Veteran was discharged from service in June 2004 and not diagnosed with essential hypertension until July 2006, when he began medication treatment.  The examiner also noted that several blood pressure readings were done through service and within the year after retirement from service, but that the readings did not indicate elevate blood pressure with a diagnosis of hypertension and that none of these average readings met the criteria for diagnosing hypertension.  However, the examiner did not address whether the Veteran's current hypertension was otherwise related to his service.  Moreover, in its March 2016 Informal Hearing Presentation, the Veteran's representative cited to several medical articles describing prehypertension.  The Veteran's representative also asserted that the Veteran's blood pressure readings taken at the end of his service established that he suffered from "prehypertension," and that the service connection was warranted.  On remand, an addendum opinion should be obtained addressing whether the Veteran's hypertension was related to his service and to address the contentions raised in the March 2016 Informal Hearing Presentation.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2013 VA examiner for an addendum opinion.  If the examiner who drafted the December 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

For the diagnosed hypertension, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder was caused by any incident or event that occurred during his period of service.  The examiner should specifically address the arguments of the Veteran's representative in its March 2016 Informal Hearing Presentation that the Veteran's in-service blood pressure readings constituted prehypertension and established in-service onset of hypertension.

The examiner should also discuss the rationale for the opinion.

2.  Readjudicated the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




